DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8, 12-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda US Patent Pub. No.:2017/0243738 A1, hereinafter, ‘Noda’.
 	Consider Claims 1 and 19-20, Noda teaches an information processing method, comprising: obtaining information on a deformation factor of a surface of a target substrate(e.g., this met by factoring the warping amount as noted in at least 0160-0175 ); obtaining a surface image of the target substrate (e.g., see imaging noted in at least 0160-0182); calculating a correction coefficient for correcting an image change due to deformation of the surface, based on the information on the deformation factor of the surface; and generating a corrected image of the target substrate by correcting the surface image of the target substrate using the correction coefficient (e.g., the above noted limitations are met by reading out the warping amount and correcting the setting value based on the warp amount and making the adjustments accordingly – 0151-0180).

 	Consider Claims 2, Noda teaches wherein obtaining the information on the deformation factor of the surface comprises obtaining a warpage amount of the target substrate(e.g., this met by factoring the warping amount as noted in at least 0160-0175 ), and wherein calculating the correction coefficient based on the information of the deformation factor of the surface comprises calculating the correction coefficient based on a warpage coefficient, which is based on a reference substrate having a known warpage amount (e.g., see known warp amount noted in at least the abstract, 0012, 0018, 0024, 0030, 0139 and claim 1), and a warpage amount of the target substrate(e.g., the above noted limitations are met by reading out the warping amount and correcting the setting value based on the warp amount and making the adjustments accordingly – 0151-0180).
 	Consider Claims 3, Noda teaches wherein calculating the correction coefficient comprises calculating the correction coefficient corresponding to each pixel of the surface image of the target substrate (e.g., this limitation is met based on calculating the surface area with respect to the width of pixels -0179). 
 	Consider Claims 7, Noda teaches wherein obtaining the warpage amount of the target substrate comprises calculating the warpage amount of the target substrate based on profile line data for an edge surface of a substantially flat reference substrate and profile line data on an edge surface of the target substrate (e.g., see at least 0022- The reference substrate may be flat; the shape data obtained in the second step may be data on a first profile line passing through a center of the end face of the reference substrate…0038, 0139-0140, 0144, 0165-0168, and 0174).

 	Consider Claims 8, Noda teaches further comprising: obtaining a warpage amount of the reference substrate; obtaining a surface image of the reference substrate; and calculating the warpage coefficient based on the warpage amount of the reference substrate and the surface image of the reference substrate(e.g., see known warp amount noted in at least the abstract, 0012, 0018, 0024, 0030, 0139 and claim 1).
 	Consider Claims 12, Noda teaches wherein obtaining the warpage amount of the reference substrate comprises calculating the warpage amount of the reference substrate based on profile line data for an edge surface of a substantially flat reference substrate and profile line data for an edge surface of a non-flat reference substrate(e.g., see at least 0022- The reference substrate may be flat; the shape data obtained in the second step may be data on a first profile line passing through a center of the end face of the reference substrate…0038, 0139-0140, 0144, 0165-0168, and 0174).
 	Consider Claims 13, Noda teaches wherein the non-flat reference substrate has a form of an upwardly protruding paraboloid or a downwardly protruding paraboloid (e.g., see at least 0168).
 	Consider Claims 14, Noda teaches the claimed invention further comprising: obtaining the warpage amount for each of two different regions in the reference substrate(e.g., this is met by at least 0168); and calculating the warpage coefficient for each of the two regions based on the surface image of the reference substrate and the warpage amount for the two regions(e.g., this is met by at least 0168).
 	Consider Claims 15, Noda teaches the claimed invention further comprising: calculating an inclination component of a substrate holder based on two warpage amounts of an adjustment substrate, wherein the two warpage amounts of the adjustment substrate are obtained by changing an angle of the adjustment substrate with respect to the substrate holder(e.g., this is met based on at least the suggestions of 0037).
 	Consider Claims 16, Noda teaches wherein obtaining the warpage amount of the target substrate and obtaining the surface image of the target substrate are performed in a same housing(e.g., housing units in at least figures 1 -20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Noda US Patent Pub. No.:2017/0243738 A1, hereinafter, ‘Noda’  in view of El-Ghoroury et al US Patent Pub. No.:2016/0062113 A1, hereinafter, ‘El-Ghoroury’.
 	Consider Claim 4, Noda teaches the claimed invention except wherein generating the corrected image comprises generating the corrected image by correcting a brightness value of each pixel of the surface image of the target substrate using the correction coefficient.
 	However, in analogous art, El- Ghoroury teaches the fact that image warping and other factors could possibly cause a variation in brightness of image portions … warping could give rise to a visible brightness aberration. If this is encountered, since the brightness of each individual pixel in each module is individually controllable, if necessary pixel brightness may be locally increased in areas where pixel separation is increased, and decreased in areas where pixel separation is decreased.- see at least 0078.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try generating the corrected image comprises generating the corrected image by correcting a brightness value of each pixel of the surface image of the target substrate using the correction coefficient (i.e.,  correct or compensate for image warping ) for the purpose of improving optics as suggested by El-Ghoroury.
 	Consider Claim 5, Noda teaches wherein obtaining the warpage amount of the target substrate comprises calculating the warpage amount of the target substrate based on profile line data for an edge surface of a substantially flat reference substrate and profile line data on an edge surface of the target substrate(e.g., see at least 0022- The reference substrate may be flat; the shape data obtained in the second step may be data on a first profile line passing through a center of the end face of the reference substrate…0038, 0139-0140, 0144, 0165-0168, and 0174).
 	Consider Claim 6, Noda teaches the claimed invention except wherein generating the corrected image comprises generating the corrected image by correcting a brightness value of each pixel of the surface image of the target substrate using the correction coefficient.
 	However, in analogous art, El- Ghoroury teaches the fact that image warping and other factors could possibly cause a variation in brightness of image portions … warping could give rise to a visible brightness aberration. If this is encountered, since the brightness of each individual pixel in each module is individually controllable, if necessary pixel brightness may be locally increased in areas where pixel separation is increased, and decreased in areas where pixel separation is decreased.- see at least 0078.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try wherein generating the corrected image comprises generating the corrected image by correcting a brightness value of each pixel of the surface image of the target substrate using the correction coefficient for the purpose of improving optics as suggested by El-Ghoroury.
 	Consider Claim 9, Noda teaches the claimed invention except wherein calculating the warpage coefficient comprises calculating the warpage coefficient for each pixel of the surface image of the reference substrate.
 	However, in analogous art, El- Ghoroury teaches the fact that image warping and other factors could possibly cause a variation in brightness of image portions … warping could give rise to a visible brightness aberration. If this is encountered, since the brightness of each individual pixel in each module is individually controllable, if necessary pixel brightness may be locally increased in areas where pixel separation is increased, and decreased in areas where pixel separation is decreased.- see at least 0078.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try wherein calculating the warpage coefficient comprises calculating the warpage coefficient for each pixel of the surface image of the reference substrate for the purpose of improving optics as suggested by El-Ghoroury.
 	Consider Claim 10, Noda teaches the claimed invention except wherein generating the corrected image comprises generating the corrected image by correcting a brightness value of each pixel of the surface image of the target substrate using the correction coefficient.
 	However, in analogous art, El- Ghoroury teaches the fact that image warping and other factors could possibly cause a variation in brightness of image portions … warping could give rise to a visible brightness aberration. If this is encountered, since the brightness of each individual pixel in each module is individually controllable, if necessary pixel brightness may be locally increased in areas where pixel separation is increased, and decreased in areas where pixel separation is decreased.- see at least 0078.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try generating the corrected image comprises generating the corrected image by correcting a brightness value of each pixel of the surface image of the target substrate using the correction coefficient (i.e.,  correct or compensate for image warping ) for the purpose of improving optics as suggested by El-Ghoroury.
 	Consider Claim 11, Noda teaches the claimed invention except wherein calculating the warpage coefficient comprises: generating normalized data including a normalized brightness value of each pixel of the surface image of the reference substrate based on a brightness value of a central region in the surface image of the reference substrate; and calculating the warpage coefficient based on the warpage amount of the reference substrate and the normalized data.
 	However, in analogous art, El- Ghoroury teaches the fact that image warping and other factors could possibly cause a variation in brightness of image portions … warping could give rise to a visible brightness aberration. If this is encountered, since the brightness of each individual pixel in each module is individually controllable, if necessary pixel brightness may be locally increased in areas where pixel separation is increased, and decreased in areas where pixel separation is decreased.- see at least 0078.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try wherein calculating the warpage coefficient comprises:
generating normalized data including a normalized brightness value of each pixel of the surface image of the reference substrate based on a brightness value of a central region in the surface image of the reference substrate; and calculating the warpage coefficient based on the warpage amount of the reference substrate and the normalized data for the purpose of improving optics as suggested by El-Ghoroury.
Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646